DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/11/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as obvious over Feuer et al (US 2014/0259972 A1).
	Regarding claim 1, Feuer teaches a method of forming a sloped roof comprising obtaining a base layer (e.g., underlayment) comprising a fibrous blanket-like material (i.e., at least one of a permeable mesh, woven fabric, non-woven fabric, plastic, foam material or combinations thereof) ; applying the base layer over a roofing substrate of the sloped roof; and applying a liquid roofing material (e.g., a membrane layer comprising a polymer component) to the base layer to form the sloped roof (para 17, 19-20; fig 2a).
Regarding the limitations “positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer,” “wherein the sloped roof comprises only one liquid roofing material” and “wherein the sloped roof does not include a shingle,” Feuer suggests a plural polymer component liquid (i.e., one liquid roofing material) may be applied to the roofing to form the membrane and rapidly hardened (para 20). Feuer does teach the membrane (i.e., base fabric and one liquid roofing material) may be applied to shingles, but also teaches other roofing materials, and may serve as an outer surface of the roof prior to a retrofit process that may include application of the plural component polymer to the outer surface (para 17, 35-36), which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention wherein the sloped roof does not include a shingle and duplication of the roofing underlayment (i.e., other roofing materials) or positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the underlayment (i.e., base layer)  therein resulting in positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer, since duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding the limitations “applying a liquid roofing material over the base layer and the underlayment to form the sloped roof;” “wherein at least a portion of the liquid roofing material passes through at least a portion of the base layer so as to substantially seal the base layer,” “wherein the underlayment is sufficiently permeable so as to enable penetration of at least a portion of the liquid roofing material therethrough;” and “wherein the liquid roofing material penetrates through the at least a portion of the base layer and at least a portion of the underlayment sufficient to control flowing of the liquid roofing material along the slope of the sloped roof as the liquid roofing material is distributed along the sloped roof to form a covering having a substantially uniform thickness along the sloped roof, and which defines an exposed surface of the sloped roof.” Feuer teaches the plural component polymer liquid may have a fast hardening time, e.g., of the order of seconds to minutes after application, permitting a substantially uniform application to a sloped roof without thinning due to, e.g., drift of the liquid (e.g., as a result of gravitational force) (para 15); the use of an aeration agent that may serve to promote flow of the multi-component liquid, e.g., into interstices of the layer to which the multi-component liquid is applied to e.g., existing roof shingles, shaped panels that are applied to roof sheathing or existing roof shingles, or applied to another layer (para 36); and it is known in the art that roofing materials may comprise impregnated fibrous materials (para 19). 
Therefore, it would have been obvious tone of ordinary skill in the art at the time of invention to adjust both the hardening time of and aeration agents used in the plural component polymer liquid, so that the plural component polymer liquid properly penetrates the fibrous blanket-line materials used in the base layer and underlayment as well as the interstices of and in between the base layer and underlayment and so the plural component polymer liquid or liquid roofing material is distributed along the sloped roof to form a covering having a substantially uniform thickness along the sloped roof.
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention roof of greater slopes (i.e., 4/12 up to 12/12 or 18.43° up to 45° angles). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Feuer, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 2, Feuer teaches it was known in the art at the time of invention to use mechanical fasteners (314, 318) to fasten base layers to the roofing surface (para 25-26, fig 3). Therefore, it would have been obvious to a person of ordinary skill in the art to have used fasteners to attach the base layer to the roofing surface in order to have properly fastened the base layer to the roofing surface and as a matter of design choice as suggested or otherwise rendered obvious by the prior art or record at the time of invention.
Regarding claim 3, Feuer teaches attaching a roof mounted structure (e.g., drip edge flashing (214)) over the base layer and to the roofing substrate with fasteners (210); wherein a portion of the base layer extends past a bottom surface of the roof mounted structure; wherein the liquid roofing material or membrane (208) is adapted to flow about the fasteners (para 19-21; fig 2a). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the liquid roofing material completely around and over the heads of the fasteners (i.e., about the fasteners and at least partially into the openings formed in the roofing substrate by the fasteners) to prevent a possible weather or rain leak patch from occurring.
Regarding claim 4, Feuer teaches the roof mounted structure comprises a drip edge having a forward edge positioned over a lower edge of the roofing substrate; wherein a water drainage path is defined along the roofing substrate and over the forward edge of the drip edge (para 19-21; fig 2a). 
Regarding claim 7, Feuer teaches part of the liquid membrane (208) layer may be sandwich between a roof flashing (216) and the base material (206) as separated by a mechanical fastener (210) (para 21-22; fig 2b) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention positioning spacers between the base layer and the roofing substrate, wherein a space is defined below the base layer; and receiving at least a portion of the liquid roofing material in the space.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as obvious over Feuer in view of Bradenburg (US 2014/0072751 A1).
Regarding claim 13, Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., felt, fibrous blanket, or plastic so a woven fabric, non-woven fabric, plastic sheathing) (i.e., method of forming a sloped roof, comprising obtaining a base layer comprising a woven fabric, non-woven fabric, or plastic; positioning the base layer over a roofing substrate of the sloped roof; and coating the base layer with a liquid roofing material to form the sloped roof; wherein the sloped roof comprises only one liquid roofing material) (para 1, 17-20, 35; fig 1); wherein the liquid should flow into interstices of the layer to which the multi-component liquid is applied (para 36) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention wherein the base layer is adapted to allow penetration of the liquid roofing material therethrough and restrain flow of the liquid roofing material along the roofing substrate.
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention roof of greater slopes (i.e., 4/12 up to 12/12 or 18.43° up to 45° angles). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Feuer, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Feuer fails to suggest wherein obtaining the base layer comprises obtaining a permeable web or sheet configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material.
Bradenburg teaches waterproof membranes comprising a base fabric coated with polymers (abstract, para 23); wherein the fibrous fabrics may be air textured to introduce durable crimps, coils, loops or other fine distortions along the length of the fibers; wherein the use of air textured yarn improves adhesion of asphalt adhesion to the underside of the substrate and adhesion of the entire membrane to a roof (para 24-25); which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention obtaining the base layer comprises obtaining a permeable web or sheet configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material; wherein the restraining features comprise projections and the restraining features restrain flow of the liquid roofing material along the roofing substrate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combines the air textured fabrics of Bradenburg with the liquid roofing layer membrane of Feuer for liquid roofing membranes with improved adhesion of asphalt adhesion to the underside of the substrate and adhesion of the entire membrane to a roof.
Regarding claim 17, Feuer teaches part of the liquid membrane (208) layer may be sandwiched between a roof flashing (216) and the base material (206) as separated by a mechanical fastener (210); and in addition coat the top of the roof flashing and mechanical fastener (para 21-22; fig 2b) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention attaching a roof mounted structure to the roofing substrate with fasteners; wherein the liquid roofing material is adapted to flow about the fasteners and at least partially into openings formed in the roofing substrate by the fasteners.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer and Bradenburg as applied to claim 13 above, and further in view of Haberle (US 2017/0002231 A1).
Feuer as modified by Bradenburg suggests the method of forming a sloped roof of claim 13. Feuer further suggests the liquid coating comprises polyurethane/polyurea (para 17).
Feuer as modified by Bradenburg fails to suggest further comprising introducing fillers into the liquid roofing material prior to coating the base layer with the liquid roofing material; and wherein the liquid roofing material further comprises at least one of bulking materials, fillers or combinations thereof.
Haberle teaches polyurethane liquid films for sealing roofs; wherein the polyurethane compositions may comprise fillers or additions such as synthetic fibers such as polyamide fibers or polyethylene fibers, or natural fibers such as wool, cellulose, hemp, or sisal (i.e., further comprising introducing fillers into the liquid roofing material prior to coating the base layer with the liquid roofing material; and wherein the liquid roofing material further comprises at least one of bulking materials, fillers or combinations thereof) (abstract; para 3, 6, 111-113).
Therefore, it would have been obvious to substitute the polyurethane liquid films for sealing roofs of Haberle for the polyurethane/polyurea compositions of Feuer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Feuer in view of Haberle.
Regarding claim 18 and 19, Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., fibrous blankets or felt) (i.e., a method of forming a sloped roof comprising applying a liquid roofing material along a surface of a roofing substrate of the sloped roof; and as the liquid roofing material is applied to the surface of the roofing substrate, wherein the sloped roof comprises only one liquid roofing material) (para 17-20; fig 1); wherein the liquid should flow into interstices of the layer to which the multi-component liquid is applied (para 36).
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention roof of greater slopes (i.e., 4/12 up to 12/12 or 18.43° up to 45° angles). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Feuer, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Feuer would not have necessarily suggested wherein the bulking materials are mixed with the liquid roofing material so as to restrain flowing of the liquid roofing material along the surface of the roofing substrate; wherein the plurality of bulking materials includes a string or yarn.
Haberle teaches polyurethane liquid films for sealing roofs; wherein the polyurethane compositions may comprise fillers or additions such as synthetic fibers such as polyamide fibers or polyethylene fibers, or natural fibers such as wool, cellulose, hemp, or sisal which would have suggested that of a string or yard to one of ordinary skill in the art at the time of invention (abstract; para 3, 6, 111-113).
Therefore, it would have been obvious to substitute the polyurethane liquid films for sealing roofs of Haberle for the polyurethane/polyurea compositions of Feuer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the limitation “wherein the bulking materials are mixed with the liquid roofing material so as form a mat configured to restrain flowing of the liquid roofing material along the surface of the roofing substrate as the liquid roofing material is distributed along the sloped roof and cures so as to form a covering that defines an exposed surface of the sloped roof;” Haberle teaches the additions of the filler may be a constituent if the second component; wherein the second component may be added during application (para 120, 135); and Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., fibrous blankets, i.e., mat) (para 17-20; fig 1); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention to one of ordinary skill in the art at the time of invention supplying the fillers in such a mass of volume with the liquid roofing coating or material so as to form a coated fibrous blanket which would thicken the coating and act to restrain the flowing of the liquid roofing material along the surface of the substrate of the sloped roof, i.e., wherein the bulking materials are mixed with the liquid roofing material so as form a mat configured to restrain flowing of the liquid roofing material along the surface of the roofing substrate as the liquid roofing material is distributed along the sloped roof and cures so as to form a covering that defines an exposed surface of the sloped roof.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
	Applicant contends that Feuer does not teach “positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer,” and that the rejection relies on a conclusion that adding this additional step would be obvious. Applicant further contends “wherein at least a portion of the liquid roofing material passes through at least a portion of the base layer so as to substantially seal the base layer,” “wherein the underlayment is sufficiently permeable so as to enable penetration of at least a portion of the liquid roofing material therethrough;” and “wherein the liquid roofing material penetrates through the at least a portion of the base layer and at least a portion of the underlayment sufficient to control flowing of the liquid roofing material along the slope of the sloped roof as the liquid roofing material is distributed along the sloped roof to form a covering having a substantially uniform thickness along the sloped roof, and which defines an exposed surface of the sloped roof.” These contentions are not persuasive.
Feuer suggests a plural polymer component liquid (i.e., one liquid roofing material) may be applied to the roofing to form the membrane and rapidly hardened (para 20). Feuer does teach the membrane (i.e., base fabric and one liquid roofing material) may be applied to shingles, but also teaches other roofing materials, and may serve as an outer surface of the roof prior to a retrofit process that may include application of the plural component polymer to the outer surface (para 17, 35-36), which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention wherein the sloped roof does not include a shingle and duplication of the roofing underlayment (i.e., other roofing materials) or positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer. Feuer further suggests embodiments with multiple overlapping membrane layers (i.e., base layer and underlayment) (para 26).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the underlayment (i.e., base layer) therein resulting in positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer, since duplication of layers is prima facie obvious (MPEP § 2144.04 VI B); and because one of ordinary skill at the time of invention would have known that it was common practice to use multiple layers of saturated mats (e.g., built-up roofing) on roofs to prevent water ingress and to protect from the elements.
Regarding the limitations “applying a liquid roofing material over the base layer and the underlayment to form the sloped roof;” “wherein at least a portion of the liquid roofing material passes through at least a portion of the base layer so as to substantially seal the base layer,” “wherein the underlayment is sufficiently permeable so as to enable penetration of at least a portion of the liquid roofing material therethrough;” and “wherein the liquid roofing material penetrates through the at least a portion of the base layer and at least a portion of the underlayment sufficient to control flowing of the liquid roofing material along the slope of the sloped roof as the liquid roofing material is distributed along the sloped roof to form a covering having a substantially uniform thickness along the sloped roof, and which defines an exposed surface of the sloped roof.” Feuer teaches the plural component polymer liquid may have a fast hardening time, e.g., of the order of seconds to minutes after application, permitting a substantially uniform application to a sloped roof without thinning due to, e.g., drift of the liquid (e.g., as a result of gravitational force) (para 15); the use of an aeration agent that may serve to promote flow of the multi-component liquid, e.g., into interstices of the layer to which the multi-component liquid is applied to e.g., existing roof shingles, shaped panels that are applied to roof sheathing or existing roof shingles, or applied to another layer (para 36); and it is known in the art that roofing materials may comprise impregnated fibrous materials (para 19). 
Therefore, it would have been obvious tone of ordinary skill in the art at the time of invention to adjust both the hardening time of and aeration agents used in the plural component polymer liquid, so that the plural component polymer liquid properly penetrates the fibrous blanket-line materials used in the base layer and underlayment as well as the interstices of and in between the base layer and underlayment and so the plural component polymer liquid or liquid roofing material is distributed along the sloped roof to form a covering having a substantially uniform thickness along the sloped roof.
In response to applicant's argument that Bradenburg is nonanalogous art (e.g. a single ply membrane, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Feuer and Bradenburg are drawn to roofing materials, and more specifically coated fabrics acting as roofing materials.
Bradenburg teaches waterproof membranes comprising a base fabric coated with polymers (abstract, para 23); wherein the fibrous fabrics may be air textured to introduce durable crimps, coils, loops or other fine distortions along the length of the fibers; wherein the use of air textured yarn improves adhesion of asphalt adhesion to the underside of the substrate and adhesion of the entire membrane to a roof (para 24-25); which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention obtaining the base layer comprises obtaining a permeable web or sheet configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material; wherein the restraining features comprise projections and the restraining features restrain flow of the liquid roofing material along the roofing substrate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combines the air textured fabrics of Bradenburg with the liquid roofing layer membrane of Feuer for liquid roofing membranes with improved adhesion of asphalt adhesion to the underside of the substrate and adhesion of the entire membrane to a roof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783